                Case 2:17-cv-00094-RAJ Document 323 Filed 01/21/20 Page 1 of 5




 1                                                                        The Honorable Richard A. Jones

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7
     ABDIQAFAR WAGAFE, et al.,                           No. 2:17-cv-00094-RAJ
 8
                                  Plaintiffs,            RESPONSE TO PLAINTIFFS’ MOTION
 9                                                       TO SEAL EXHIBITS TO THE
          v.                                             DECLARATION IN SUPPORT OF
10                                                       PLAINTIFFS’ MOTION TO COMPEL
     DONALD TRUMP, President of the United
11   States, et al.,

12                               Defendants.

13

14             Defendants do not oppose Plaintiffs’ Motion to Seal and ask the Court to grant it. See

15   Dkt. 311.

16                                              LEGAL STANDARD

17             The strong presumption of public access to court records ordinarily requires the moving

18   party to provide compelling reasons to seal a document. Kamakana v. City & County of

19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). But, the less onerous “good cause” standard

20   applies to “sealed materials attached to a discovery motion unrelated to the merits of a case.”

21   Ctr. for Auto Safety, v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Here, the

22   good cause standard applies because the sealed materials are related to Plaintiffs’ Motion to

23
                                                             UNITED STATES DEPARTMENT OF JUSTICE
     RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                   Civil Division, Office of Immigration Litigation
     EXHIBITS TO THE DECLARATION IN SUPPORT OF                      Ben Franklin Station, P.O. Box 878
     PLAINTIFFS’ MOTION TO COMPEL - 1                                     Washington, DC 20044
     (2:17-CV-00094-RAJ)                                                      (202) 305-7035
              Case 2:17-cv-00094-RAJ Document 323 Filed 01/21/20 Page 2 of 5




 1   Compel, Dkt. 312, which is a non-dispositive discovery-related motion. See Ctr. for Auto Safety,

 2   809 F.3d at 1097.

 3          Under this Court’s Local Rules, a motion to seal a document must include the following:

 4          (A) a certification that the party has met and conferred with all other parties in an
                attempt to reach agreement on the need to file the document under seal, to
 5              minimize the amount of material filed under seal, and to explore redaction
                and other alternatives to filing under seal; this certification must list the date,
 6              manner, and participants of the conference;

 7          (B) a specific statement of the applicable legal standard and the reasons for
            keeping a document under seal, including an explanation of:
 8                  i. the legitimate private or public interests that warrant the relief sought;
                    ii. the injury that will result if the relief sought is not granted; and
 9                  iii. why a less restrictive alternative to the relief sought is not sufficient.

10   LCR 5(g)(3). Furthermore, where the parties have entered a stipulated protective order

11   governing the exchange in discovery of documents that a party deems confidential, a

12   party wishing to file a confidential document it obtained from another party in discovery

13   may file a motion to seal but need not satisfy subpart (3)(B) above. Id. Instead, the party

14   who designated the document confidential must satisfy subpart (3)(B) in its response to

15   the motion to seal or in a stipulated motion. Id.

16                                               ARGUMENT

17          Here, Exhibit 1 contains a list of titles of documents produced by Defendants in

18   discovery, and Exhibits 2 and 3 are excerpts from documents produced in discovery subject to

19   the existing Protective Order. Dkt. 314; see also Dkt. 86 (Stipulated Protective Order). These

20   three Exhibits satisfy the requirements of Local Rule 5(g)(3)(B) and hence should remain filed

21   under seal. Exhibit 1 contains general information regarding USCIS’ vetting practices, including

22   database information, and Exhibits 2 and 3 are training documents created by USCIS to train

23   officers who vet and adjudicate applications pursuant to CARRP policy. The documents contain
                                                               UNITED STATES DEPARTMENT OF JUSTICE
     RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                     Civil Division, Office of Immigration Litigation
     EXHIBITS TO THE DECLARATION IN SUPPORT OF                        Ben Franklin Station, P.O. Box 878
     PLAINTIFFS’ MOTION TO COMPEL - 2                                       Washington, DC 20044
     (2:17-CV-00094-RAJ)                                                        (202) 305-7035
              Case 2:17-cv-00094-RAJ Document 323 Filed 01/21/20 Page 3 of 5




 1   sensitive but unclassified information about how USCIS officers investigate and vet national

 2   security to maintain the integrity of the legal immigration system and combat fraud, criminal

 3   activity, and other threats to public safety and national security. Disclosure of this information

 4   could cause nefarious individuals to modify their behavior and thereby avoid detection. These

 5   documents should remain under seal because USCIS has a legitimate interest in protecting

 6   against their release, and public release could cause injury. For these same reasons, there are no

 7   less restrictive alternatives than keeping the documents under seal.

 8          Nevertheless, as provided under LCR 5(g)(6), because the Plaintiffs’ motion to seal

 9   pertains in part to the foregoing three exhibits produced by the Government under a protective

10   order, should the Court deny the motion to seal as to these three documents, Defendants request

11   that “the court withdraw the document[s] from the record rather than unseal [them].” LCR

12   5(g)(6) (noting that a response to a motion to seal may request this alternative remedy for

13   preserving the status quo).

14

15

16

17

18

19

20

21

22

23
                                                            UNITED STATES DEPARTMENT OF JUSTICE
     RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                  Civil Division, Office of Immigration Litigation
     EXHIBITS TO THE DECLARATION IN SUPPORT OF                     Ben Franklin Station, P.O. Box 878
     PLAINTIFFS’ MOTION TO COMPEL - 3                                    Washington, DC 20044
     (2:17-CV-00094-RAJ)                                                     (202) 305-7035
             Case 2:17-cv-00094-RAJ Document 323 Filed 01/21/20 Page 4 of 5




 1

 2   Dated: January 21, 2020                      Respectfully Submitted,

 3   JOSEPH H. HUNT                               /s/ Jesse Busen
     Assistant Attorney General                   JESSE BUSEN
 4   Civil Division                               Counsel for National Security
     U.S. Department of Justice                   National Security Unit
 5                                                Office of Immigration Litigation
     AUGUST FLENTJE
 6   Special Counsel                              ANDREW C. BRINKMAN
     Civil Division                               Senior Counsel for National Security
 7                                                National Security Unit
     ETHAN B. KANTER                              Office of Immigration Litigation
 8   Chief National Security Unit
     Office of Immigration Litigation             BRENDAN T. MOORE
 9   Civil Division                               Trial Attorney
                                                  Office of Immigration Litigation
10   BRIAN T. MORAN
     United States Attorney                       LEON B. TARANTO
11                                                Trial Attorney
     BRIAN C. KIPNIS                              Torts Branch
12   Assistant United States Attorney
     Western District of Washington               VICTORIA M. BRAGA
13                                                Trial Attorney
     LINDSAY M. MURPHY                            Office of Immigration Litigation
14   Senior Counsel for National Security
     National Security Unit                       MICHELLE SLACK
15   Office of Immigration Litigation             Trial Attorney
                                                  Office of Immigration Litigation
16
                                                  Counsel for Defendants
17

18

19

20

21

22

23

     RESPONSE TO PLAINTIFFS’ MOTION TO SEAL        UNITED STATES DEPARTMENT OF JUSTICE
     PLAINTIFFS’ REPLY TO MOTION TO COMPEL AND      Civil Division, Office of Immigration Litigation
     OPPOSITION TO DEFENDANTS’ CROSS-MOTION FOR           Ben Franklin Station, P.O. Box 878
     PROTECTIVE ORDER - 4                                       Washington, DC 20044
     (2:17-CV-00094-RAJ)                                            (202) 305-7205
              Case 2:17-cv-00094-RAJ Document 323 Filed 01/21/20 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

 4   counsel of record.

 5

 6                                                /s/ Jesse Busen
                                                  JESSE BUSEN
 7                                                Senior Counsel for National Security
                                                  Office of Immigration Litigation
 8                                                450 5th St. NW
                                                  Washington, DC 20001
 9                                                Jesse.Busen@usdoj.gov
                                                  Phone: (202) 305-7205
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     RESPONSE TO PLAINTIFFS’ MOTION TO SEAL
     PLAINTIFFS’ REPLY TO MOTION TO COMPEL AND
     OPPOSITION TO DEFENDANTS’ CROSS-MOTION FOR            UNITED STATES DEPARTMENT OF JUSTICE
     PROTECTIVE ORDER - 5                                   Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                          Ben Franklin Station, P.O. Box 878
                                                                        Washington, DC 20044
                                                                            (202) 305-7205
